            Case 1:20-cv-01297-JMF Document 16 Filed 03/04/20 Page 1 of 2

                  F EDERMA N & S HERWOOD
                 (AN ASSOCIATION   OF   ATTORNEYS   AND   PROFESSIONAL CORPORATIONS)




10205 N. PENNSYLVANIA AVENUE                                                  212 W. SPRING VALLEY ROAD
OKLAHOMA CITY, OKLAHOMA 73120                                                   RICHARDSON, TEXAS 75081
TELEHONE: (405) 235-1560                                                     TELEPHONE: (214) 696-1100
FACSIMILE: (405) 239-2112                                                      FACSIMILE: (214) 740-0112

REPLY TO: OKLAHOMA CITY, OK



                                            March 4, 2020

  Via ECF

  Hon. Jesse M. Furman
  U.S. District Judge
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square, Courtroom 1105
  New York, NY 10007
  (212) 805-0282

         Re: Wiley v. Altice USA, Inc., No. 1:20-cv-01297 (JMF)
             Hellyer v. Altice USA, Inc. No. 1:20-cv-01410 (JMF)

  Dear Judge Koeltl:

          We represent Plaintiff Brittany Wiley, individually and on behalf of the putative class, in
  the above-referenced matter. This letter responds to the letter brief filed by Defendant Altice USA,
  Inc. (“Altice”) on March 2, 2020, in response to this Court’s February 24, 2020 Order (20-Civ-
  1297, Dkt. #6). We support consolidation of these nearly identical actions. Defendant’s concerns
  regarding consolidation are minor and will be fully resolved by a consolidated complaint, in which
  the undersigned intends to add multiple additional named plaintiffs who have no arbitration
  agreements with Altice. Defendant likely will not oppose this, as it is standard to do in cases of
  this type.

          Altice’s negligent and unlawful failure to protect its current and former employees’
  personal information resulted in a significant number of individuals whose personal information
  was stolen and who are now experiencing, or are at imminent risk of, identity theft. We represent
  many impacted individuals, including many who, apparently like Plaintiff Edward Hellyer, were
  not forced to sign arbitration agreements by Altice or its predecessors.

           Aside from the alleged arbitration agreement that Altice claims it forced Wiley to sign,
  Altice mentions no factual differences or differences in procedural posture between the pending
  two actions. That is because there are none. To delay consolidation would simply prolong the
  litigation and slow the inevitable relief that Altice owes to the class of current and former
  employees.
         Case 1:20-cv-01297-JMF Document 16 Filed 03/04/20 Page 2 of 2
Federman & Sherwood
March 4, 2020
Page 2



        For these reasons, we respectfully submit that the Court’s initial inclination remains
correct: These cases belong together. We appreciate the opportunity to clarify the issues raised in
Altice’s letter brief and are willing to answer any questions the Court may have.


                                             Respectfully submitted,


                                             /s/ William B. Federman
                                             William B. Federman

CC: Counsel of Record (via ECF)
